Citation Nr: 1447977	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied service connection for a right knee and left knee disabilities.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing is of record.


FINDINGS OF FACT

A bilateral knee disability did not have its onset during active service or within one year thereafter, and it is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability are not met and knee arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated April 2011 and May 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2012 statement of the case for the right knee disability and the January 2014 statement of the case for the left knee disability.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal in April 2012.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  The determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

In this case, the claimed disability of arthritis of the knees is a chronic disease.  38 C.F.R. § 3.309(a) (2014).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disorder noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran asserts that he sustained injuries to his knees when he was unloading equipment from flatbed trailers during service and a falling side board struck him in the knees.  

An October 1965 entrance examination shows that the Veteran was evaluated with clinically normal lower extremities and he affirmatively indicated that he had no arthritis, bone or joint deformity, or tricked or locked knees.  

A November 1967 service treatment record shows that the Veteran was treated for an injury to his left knee.

A November 1967 separation examination shows that the Veteran was clinically evaluated with normal lower extremities and he also affirmatively indicated that he had no arthritis, bone or joint deformity, or tricked or locked knees. 

A May 1982 VA examination concerning a claim for a back and skin disability did not show any reports or treatments for a bilateral knee disability.  Also noted was that the Veteran did not report any knee conditions during the VA examination when he provided a medical history.  

Private treatment records from Dr. T.G., dated from March 1992 to April 2011, show no reports or evaluations during numerous physical examinations and treatments for any bilateral knee conditions.  The Veteran also did not report a history of knee injuries during that time.  Notably, an April 2011 treatment record from Dr. T.G., reports that the Veteran had a negative history for osteoarthritis.

A July 2011 private treatment record from Dr. C.H., shows that the Veteran reported that he injured his right knee in-service.  He also reported that a few months prior, he started to notice a sharp medial pain that increased during walking, kneeling, and using stairs.  He also reported clicking and popping.  Dr. C.H. diagnosed the Veteran with bilateral mild patellofemoral osteoarthritis and a left probable meniscus tear.  An MRI of the left knee showed a tear of the medial meniscus and mild chondromalacia patellae.

A July 2011 private treatment record shows that the Veteran underwent a left knee arthroscopy surgery, that follow up treatments showed was successful.  

An April 2012 VA examination report shows right knee normal flexion and extension with no objective indications of painful motion.  The right knee also showed no functional impairment or additional limitation of range of motion after repetitive use testing.  The examiner noted that there was no tenderness or pain to palpation concerning the right knee and normal strength testing was shown.  Right knee joint stability testing was noted as normal for anterior, posterior, and medial-lateral instability testing.  Left knee examination showed that the Veteran had a normal range of motion with no objective evidence of painful motion.  Functional loss of the left knee was noted as weakened movement, excess fatigability, and swelling, with tenderness noted on palpation.  The Veteran also showed normal joint stability for anterior, posterior, and medial-lateral instability.  The VA examiner opined that the Veteran left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale consisted of a review of the evidence, the Veteran's statements, and the July 2011 arthroscopic surgery.  The VA examiner found that the Veteran's left knee disability was unrelated to the in-service knee injury as the Veteran had a normal separation examination and did not show any symptoms until 2011.  

A July 2014 private treatment note shows that the Veteran was seeking a second opinion for the etiology of left knee pain.  Physical examination showed that the Veteran had a varus deformity with a medial osteophyte formation with no obvious instability noted.  Patellofemoral crepitation and grind was noted.  The private physician noted the an etiological opinion could not be rendered without more information or data.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability.  

The post-service evidence shows that the Veteran's first complaint of any knee condition after service was in July 2011, more than 40 years after discharge from active duty service.  That time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2014).  Furthermore, the passage of many years between discharge from active service and the first documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  Additionally, the Board notes that in all the Veteran's private post treatment records prior to July 2011, he never reported any history of a knee injury nor did he report any bilateral knee disability.  

Moreover, the Board notes that regarding the Veteran's left knee, the only medical opinion to address the relationship between the Veteran's left knee disability and service weighs against the claim.  The April 2012 VA examiner opined that the left knee disability was not related to service or to the claimed in-service injury and relied upon the Veteran's normal separation examination and the long period of treatment between the claimed incident and first treatment.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based on a review of the Veteran's documented medial history and assertions.  While the examiner only provided an etiological opinion for the left knee, a right knee examination was also conducted.  

During the examination, the Veteran's right knee was evaluated as normal and no disability or medical condition was reported.  The Board finds that opinion to be very persuasive and to be uncontradicted by any contrary competent opinion.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a bilateral knee disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

While the Board notes that there is one indication that the Veteran was diagnosed with right knee osteoarthritis in July 2011, there is no indication that the condition is related to active service.  The Veteran's service treatment records are negative for reports of any right knee injury.  Also the Veteran was found with clinically normal lower extremities on separation and did not report any right knee disability.  Furthermore, more than 40 years passed from the claimed right knee injury to his first reports of right knee pain.  During those intervening years, private treatment records show that he never complained of right knee pain or reported a right knee injury.  He also did not claim benefits for any knee disability, despite that he claimed VA benefits for other disabilities.

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements claim continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to either knee until July 2011 in private treatment records.  Moreover, the Veteran never mentioned while seeking medical treatment that he had a bilateral knee disability during treatments before July 2011, or provided any indication that he had ongoing bilateral knee symptoms since service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board has not ignored the Veteran's statements concerning the symptomology of his knee disabilities and his claims that they were incurred in active duty service.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he can observe, such as pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

An opinion concerning the relationship between the Veteran's symptoms and current bilateral knee disabilities is of a medically complex nature.  That diagnosis and analysis requires medical training and experience, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent render an opinion as to whether any current knee disabilities are related to or were incurred in active service.  The Board finds that objective evidence provided by the examiners and physicians to be more persuasive than the Veteran's contentions that service connection is warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


